FOLLOWING OUR RECENT CONVERSATION, I AM WRITING TO MEMORIALIZE MY COMMENT REGARDING THE USE OF SALES TAX RECEIPTS TO SUPPORT A COUNTY HOSPITAL. THE PERTINENT FACTS, AS THEY HAVE BEEN RELATED TO ME, ARE AS FOLLOWS:
    1. THE HOSPITAL IS OWNED AND PRINCIPALLY OPERATED BY A PUBLIC TRUST. THE COUNTY IS THE BENEFICIARY OF THE TRUST. THERE IS NO DEBT ASSOCIATED WITH THE HOSPITAL; THAT IS, NO BONDS ISSUED BY THE COUNTY OR THE TRUST FOR THE PURPOSE OF CONSTRUCTING THE FACILITY ARE CURRENTLY OUTSTANDING.
    2. THE TRUST WISHES TO LEASE A PORTION OF THE HOSPITAL TO A PRIVATE "FOR PROFIT" CORPORATION. THE TRUST WILL RETAIN PRIMARY MANAGEMENT CONTROL OVER THE HOSPITAL.
    3. THE HOSPITAL IS PARTIALLY FUNDED BY A COUNTY SALES TAX, IMPOSED PURSUANT TO 68 O.S. 1370 (1991). THE LANGUAGE OF THE BALLOT USED AT THE ELECTION AT WHICH THE SALES TAX WAS AUTHORIZED IS SUFFICIENTLY BROAD TO PERMIT THE USE OF THE TAX RECEIPTS FOR THE PURPOSE OF SUPPORTING THE HOSPITAL.
UNDER THESE CIRCUMSTANCES, I AM NOT AWARE OF ANY LEGAL REASON WHICH WILL PREVENT THE HOSPITAL FROM RECEIVING SALES TAX RECEIPTS, ASSUMING THAT THE COUNTY COMMISSIONERS SO PROVIDE. THE HOSPITAL APPEARS TO SERVE A PUBLIC PURPOSE AND THE APPLICABLE STATUTORY PROVISIONS DO NOT PROHIBIT THE CONTEMPLATED USE. ACCORDINGLY, AS I ADVISED YOU DURING OUR CONVERSATION, THE HOSPITAL MAY CONTINUE TO RECEIVE THE SALES TAX RECEIPTS, EVEN THOUGH IT LEASES A PORTION OF THE FACILITY TO A PRIVATE "FOR PROFIT" CORPORATION.
(K. W. JOHNSTON)